DETAILED ACTION
	Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 ) and the species O, C12-C50 unsaturated hydrocarbon, and degradable bond, in the reply filed on 3/19/2022 is acknowledged.
Claims 8-9, 11, 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 14-16) or species (claims 8-9, 11), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/2022.
Claims 1-7, 10, 12 and 13 are examined herein as they read on the elected subject matter.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160122764 (hereafter “Chae”) in view of Potenza et al. (PLoS One (2016) 11(6): e0156908, pages 1-11; of record) and WO2016137235 (hereafter “Lee”).
	Chae teaches a dsRNA oligonucleotide structure comprising the structural formula: A-X-R-Y-B wherein A represents a hydrophilic compound, B represents a hydrophobic compound, X and Y each independently represent a simple covalent bond (e.g., see claim 7).
	Chae teaches (see claim 13 that the that the hydrophilic compound (A) can be represented by (A′m-J)n or (J-A′m)n, wherein A′ is a hydrophilic monomer, J is a linker for connecting between m hydrophilic monomers or between m hydrophilic monomers and dsRNA, m is an integer of 1 to 15m, n is an integer of 1 to 10,  wherein the linker (J) can be PO3-, SO3, or CO2,  where the hydrophilic monomer (A′) can be: 

    PNG
    media_image1.png
    140
    260
    media_image1.png
    Greyscale

	Chae teaches the hydrophobic material has a molecular weight if 250 to 1,000 (see claim 14), and can be a C12 to C50 unsaturated hydrocarbon (see claim 15).
	Chae teaches that the covalent bond represented by X or Y can be a degradable bond (see claim 18), which can be a disulfide degradable bond (see claim 18).
	Chae does not teach that the dsRNA oligonucleotide is miR-544a or that miR-544a consists of SEQ ID NO: 1 and SEQ ID NO: 2.
	Potenza teaches that human miR-544a (has-miR-544a) modulates SELK expression in Hepatocarcinoma cell lines (see title, abstract, Figure 3, etc.).  Potenza also provides the guide sequence of miR-544a (5’- AUUCUGCAUUUUUAGCAAGUUC – 3’, which is identical to SEQ ID NO: 1) and the pairing sequence in the mRNA (see Table 1).  Although Potenza does not teach the nucleotide structure of the dsRNA hsa-miR-544a, Lee teaches the full dsRNA hsa-miR-544a sequence consisting of SEQ ID NO: 1 and SEQ ID NO: 2 (see page 67, and sequence alignment below).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the day the claimed invention was filed, to modify the dsRNA oligonucleotide structure taught by Chae by substituting hsa-miR-544a consisting of SEQ ID NO: 1 and SEQ ID NO: 2 for the dsRNA oligonucleotide, with a reasonable expectation of success. Since Chae teaches the hydrophilic/dsRNA oligonucleotide/hydrophobic structure can be used to successfully delivery dsRNA oligonucleotide into cells, one of ordinary skill in the art would have been motivated use the structure to deliver hsa-miR-544a into cells.  The positive results of Chae provide a reasonable expectation for success when making the substitution.
	Therefore, the claimed invention is prima facie obvious over the cited prior art.

SEQUENCE ALIGNMENT INFORMATION:

DT   20-OCT-2016  (first entry)
XX
DE   Human hsa-miR-544a microRNA #1.
XX
KW   apoptosis inhibition; breast tumor; cancer; cell proliferation;
KW   colon tumor; cytostatic; esophagus tumor; gallbladder tumor;
KW   gene therapy; hsa-miR-544a; leukemia; liver tumor; lung tumor; lymphoma;
KW   metastasis; miRNA; micro RNA; pancreas tumor; skin cancer; ss;
KW   stomach tumor; therapeutic; thyroid tumor; uterine cervix tumor.
XX
OS   Homo sapiens.
XX
CC PN   WO2016137235-A2.
XX
CC PD   01-SEP-2016.
XX
CC PF   25-FEB-2016; 2016WO-KR001828.
XX
PR   25-FEB-2015; 2015KR-00026557.
XX
CC PA   (BINR ) BIONEER CORP.
XX
CC PI   Lee T,  Shim S,  Yu U,  Park H;
XX
DR   WPI; 2016-535391/64.
XX
CC PT   Pharmaceutical composition useful for treating neoplastic disease, 
CC PT   preferably cancer e.g. lung cancer and liver cancer, comprises microRNA 
CC PT   (miRNA) chosen from miR-3670, miR-4477a, and miR-8078.
XX
CC PS   Example 1; Page 67; 108pp; Korean.
XX
CC   The present invention relates to a novel pharmaceutical composition 
CC   useful for treating cancer. The composition comprises at least one 
CC   microRNA (miRNA), selected from the group consisting of miR-3670, miR-
CC   4477a and miR-8078, as an active ingredient. The miRNA is used in 
CC   inhibiting the cancer cell proliferation and apoptosis. The cancerherein
CC   is lung cancer, liver cancer, stomach cancer, colon cancer, pancreatic 
CC   cancer, gallbladder cancer, bile duct cancer, breast cancer, leukemia, 
CC   esophageal cancer, lymphoma, thyroid cancer, cervical cancer, cancer 
CC   metastasis and skin cancer. The present sequence represents a human hsa-
CC   miR-544a miRNA which is obtained as a result of screening miRNA library, 
CC   to select the miRNA useful for preparing the pharmaceutical composition.
XX
SQ   Sequence 22 BP; 5 A; 4 C; 3 G; 0 T; 10 U; 0 Other;

  Query Match             100.0%;  Score 22;  DB 54;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AUUCUGCAUUUUUAGCAAGUUC 22 (SEQ ID NO: 1)
              ||||||||||||||||||||||
Db          1 AUUCUGCAUUUUUAGCAAGUUC 22 (Lee’s miR-544a sequence)

Qy          1 ACUUGCUAAAAAUGCAGAAUUU 22 (SEQ ID NO: 2)
              ||||||||||||||||||||||
Db          1 ACUUGCUAAAAAUGCAGAAUUU 22 (Lee’s miR-544a sequence)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635